Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 3 March 2020. Claims 1-20 are presented for examinations.
Claim Objections
Claims 2, 3, 4, 6, 11, 13, 14, and 19 are objected to because of the following informalities: There is a lack of antecedent basis for “the first media playing element.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sukeda et al. (Hereinafter, Sukeda, US 2009/0172780 A1).
Per claim 1, Sukeda discloses a non-transitory computer storage medium storing computer-useable instructions (e.g., data storing part 100 as shown in Fig. 1) that, when used by a computing device, cause the computing device to perform operations comprising: 
providing a unique identifier of the computing device (e.g., a display terminal) to another computing device (e.g., an operation terminal such as a mobile phone FIG. 11 shows a processing procedure for newly registering the operation terminal such as a mobile phone and a mobile terminal.  While the QR Code in which the URL for registration including the display terminal ID is encoded is displayed on the display terminal (331), the QR Code is read by use of the operation terminal (mainly, mobile phone) (332) …” ; Examiner’s Note: Sukeda discloses  providing a terminal ID for a display terminal 302.); 
receiving a set of messages from the other computing device based on the provided unique identifier (paragraph [0052], “…When the QR Code is read using the operation terminal (mainly, mobile phone) (303), and the operation terminal accesses the URL for registration with an identification code of the operation terminal itself being attached (304), the server receives the display terminal ID and the terminal identification code of the operation terminal, and starts registration processing... “; Examiner’s Note: Sukeda discloses a server receiving a message from an operation terminal having  the terminal identifier.), the received set of messages referencing a piece of content associated with a first media playing application of a plurality of media playing applications (e.g., data 112 as shown in Fig. 3; paragraph [0050], “ The data 112 with respect to the latest display contents/list is data for storing the contents and list to be displayed by each display terminal together with a mode to display.  The data 112 includes information, such as a display mode 161 whether to display a single content or a list display, an ID 162 of the display terminal, an ID (or arrangement) 163 of the contents to be displayed, a search condition and keyword 164 inputted from the operation terminal (when needed), and a date and time of update 165.  Metadata 170 of each content is referred to from the content ID 163.  The metadata 170 includes a reference 175 to a content body 177 and variety of information related to the content … “; Examiner’s Note:  Data 112 includes Content ID 163 having content metadata 170 referencing a piece of content associated with a first media playing application of a plurality of media playing applications, i.e., the content body 177 referenced by contents URL 175.  See Fig. 3.  As cited in paragraph [0050], “ …The metadata 170 includes a reference 175 to a content body 177 and variety of information related to the content …. “  The Examiner broadly and reasonably interprets the application or web site claimed by the Applicant to be analogous to the content body 177 disclosed by Sukeda.), and including a set of commands that corresponds to the first media playing application(e.g., data 113 as shown in Fig. 3; paragraph [0050], “…The data 113 includes an ID 181 of the display terminal and information such as a displayed state 182, a volume 183, a date and time of update 184, etc., and defines the playback status and volume of each display terminal.   “; paragraph [0053], “ ...When the operation terminal sends a command to change the playback status and the volume, the server updates a value of the data 113 with respect to the playback status and the volume (322)…  “); 
selecting the first media playing application from the plurality of media playing applications based at least in part on the received message (e.g., step 318 as shown in Fig. 5; paragraph [0053], “… When the list of the contents is browsed on the operation terminal (317) and an individual content is selected from the list (318), the server updates the latest display contents 112, and displays a thumbnail image, detailed contents information, or the like on a screen of the operation terminal (319)…  “); and
 controlling how the selected first media playing application plays the referenced piece of content based on at least one command of the set of commands included in the received set of messages (paragraph [0015]; paragraph [0046]; paragraph [0053], “… On the operation terminal, the thumbnail and a description of the contents are browsed (320), and the playback status and the volume are adjusted when necessary (321).  When the operation terminal sends a command to change the playback status and the volume, the server updates a value of the data 113 with respect to the playback status and the volume (322) ...   “; paragraph [0059], “… When operation of changing playback status and adjustment of the volume are performed on this screen, a command is sent to the server so that contents playback in the display terminal is controlled.  “; paragraph [0060]).  
Per claim 5, Sukeda discloses the medium of claim 1, wherein the unique identifier includes one of an IP address, a MAC address, a web cookie, a browser cookie, a QR code (paragraph [0052]), a RFID code, a text, or a synchronization code.  Sukeda disclose scanning a QR code identifying a URL address to a server.  A unique display terminal ID is provided to a server.
Per claim 8
a server (e.g., server 001 as shown in Fig. 1; paragraph [0011]; paragraph [0046]); and 
a media receiver (e.g., display terminal as shown in Fig. 1) to 
provide a unique identifier of the computing device (e.g., a display terminal) to another computing device (e.g., an operation terminal such as a mobile phone and a mobile terminal) (e.g., step 331 as shown in Fig. 11; paragraph [0052]; paragraph [0066], “FIG. 11 shows a processing procedure for newly registering the operation terminal such as a mobile phone and a mobile terminal.  While the QR Code in which the URL for registration including the display terminal ID is encoded is displayed on the display terminal (331), the QR Code is read by use of the operation terminal (mainly, mobile phone) (332) …” ; Examiner’s Note: Sukeda discloses  providing a terminal ID for a display terminal 302.); 
based on the provided unique identifier, receive a set of messages from the other computing device based on the provided unique identifier (paragraph [0052], “…When the QR Code is read using the operation terminal (mainly, mobile phone) (303), and the operation terminal accesses the URL for registration with an identification code of the operation terminal itself being attached (304), the server receives the display terminal ID and the terminal identification code of the operation terminal, and starts registration processing... “; Examiner’s Note: Sukeda discloses a server receiving a message from an operation terminal having  the terminal identifier.), the received set of messages referencing a piece of content associated with a first media playing application of a plurality of media playing applications (e.g., data 112 as shown in Fig. 3; The data 112 with respect to the latest display contents/list is data for storing the contents and list to be displayed by each display terminal together with a mode to display.  The data 112 includes information, such as a display mode 161 whether to display a single content or a list display, an ID 162 of the display terminal, an ID (or arrangement) 163 of the contents to be displayed, a search condition and keyword 164 inputted from the operation terminal (when needed), and a date and time of update 165.  Metadata 170 of each content is referred to from the content ID 163.  The metadata 170 includes a reference 175 to a content body 177 and variety of information related to the content … “; Examiner’s Note:  Data 112 includes Content ID 163 having content metadata 170 referencing a piece of content associated with a first media playing application of a plurality of media playing applications, i.e., the content body 177 referenced by contents URL 175.  See Fig. 3.  As cited in paragraph [0050], “ …The metadata 170 includes a reference 175 to a content body 177 and variety of information related to the content …. “  The Examiner broadly and reasonably interprets the application or web site claimed by the Applicant to be analogous to the content body 177 disclosed by Sukeda.), and including a set of commands that corresponds to the first media playing application(e.g., data 113 as shown in Fig. 3; paragraph [0050], “…The data 113 includes an ID 181 of the display terminal and information such as a displayed state 182, a volume 183, a date and time of update 184, etc., and defines the playback status and volume of each display terminal.   “; paragraph [0053], “ ...When the operation terminal sends a command to change the playback status and the volume, the server updates a value of the data 113 with respect to the playback status and the volume (322)…  “); 
 select the first media playing application from the plurality of media playing applications based at least in part on the received message (e.g., step 318 as shown in Fig. 5; paragraph [0053], “… When the list of the contents is browsed on the operation terminal (317) and an individual content is selected from the list (318), the server updates the latest display contents 112, and displays a thumbnail image, detailed contents information, or the like on a screen of the operation terminal (319)…  “); and
 control how the selected first media playing application plays the referenced piece of content based on at least one command of the set of commands included in the received set of messages (paragraph [0015]; paragraph [0046]; paragraph [0053], “… On the operation terminal, the thumbnail and a description of the contents are browsed (320), and the playback status and the volume are adjusted when necessary (321).  When the operation terminal sends a command to change the playback status and the volume, the server updates a value of the data 113 with respect to the playback status and the volume (322) ...   “; paragraph [0059], “… When operation of changing playback status and adjustment of the volume are performed on this screen, a command is sent to the server so that contents playback in the display terminal is controlled.  “; paragraph [0060]).  
Per claim 12, Sukeda discloses the computerized system of claim 8, wherein the unique identifier includes one of an IP address, a MAC address, a web cookie, a 
Per claim 15, Sukeda discloses the computerized system of claim 8, wherein each media playing application of the plurality of media playing applications is operable to play and/or control a corresponding type of media (paragraph [0015] ; paragraph [0046]; paragraph [0053], “… On the operation terminal, the thumbnail and a description of the contents are browsed (320), and the playback status and the volume are adjusted when necessary (321).  When the operation terminal sends a command to change the playback status and the volume, the server updates a value of the data 113 with respect to the playback status and the volume (322) ...   “; paragraph [0059], “… When operation of changing playback status and adjustment of the volume are performed on this screen, a command is sent to the server so that contents playback in the display terminal is controlled.  “; paragraph [0060]).
Per claim 16, Sukeda discloses the computerized system of claim 8, wherein the set of messages is received from the computing device based further on each of the computing device and the media receiver being in communication with the server (Abstract; paragraphs [0010-0011]; paragraphs [0013-0014]; paragraph [0046]).  
Per claim 17, Sukeda discloses a computer-implemented method for controlling playback of various types of content, comprising: 
providing, by a media receiver, a unique identifier of the media receiver to a computing device in communication with a server system (e.g., step 331 as shown in Fig. 11; paragraph [0052]; paragraph [0066], “FIG. 11 shows a processing procedure for newly registering the operation terminal such as a mobile phone and a mobile terminal.  While the QR Code in which the URL for registration including the display terminal ID is encoded is displayed on the display terminal (331), the QR Code is read by use of the operation terminal (mainly, mobile phone) (332) …” ; Examiner’s Note: Sukeda discloses  providing a terminal ID for a display terminal 302.);
based on the provided unique identifier, receive a set of messages from the other computing device based on the provided unique identifier (paragraph [0052], “…When the QR Code is read using the operation terminal (mainly, mobile phone) (303), and the operation terminal accesses the URL for registration with an identification code of the operation terminal itself being attached (304), the server receives the display terminal ID and the terminal identification code of the operation terminal, and starts registration processing... “; Examiner’s Note: Sukeda discloses a server receiving a message from an operation terminal having  the terminal identifier.), the received set of messages referencing a piece of content associated with a first media playing application of a plurality of media playing applications (e.g., data 112 as shown in Fig. 3; paragraph [0050], “ The data 112 with respect to the latest display contents/list is data for storing the contents and list to be displayed by each display terminal together with a mode to display.  The data 112 includes information, such as a display mode 161 whether to display a single content or a list display, an ID 162 of the display terminal, an ID (or arrangement) 163 of the contents to be displayed, a search condition and keyword 164 inputted from the operation terminal (when needed), and a date and time of update 165.  Metadata 170 of each content is referred to from the content ID 163.  The metadata 170 includes a reference 175 to a content body 177 and variety of information related to the content … “; Examiner’s Note:  Data 112 includes Content ID 163 having content metadata 170 referencing a piece of content associated with a first media playing application of a plurality of media playing applications, i.e., the content body 177 referenced by contents URL 175.  See Fig. 3.  As cited in paragraph [0050], “ …The metadata 170 includes a reference 175 to a content body 177 and variety of information related to the content …. “  The Examiner broadly and reasonably interprets the application or web site claimed by the Applicant to be analogous to the content body 177 disclosed by Sukeda.), and including a set of commands that corresponds to the first media playing application(e.g., data 113 as shown in Fig. 3; paragraph [0050], “…The data 113 includes an ID 181 of the display terminal and information such as a displayed state 182, a volume 183, a date and time of update 184, etc., and defines the playback status and volume of each display terminal.   “; paragraph [0053], “ ...When the operation terminal sends a command to change the playback status and the volume, the server updates a value of the data 113 with respect to the playback status and the volume (322)…  “); 
 select the first media playing application from the plurality of media playing applications based at least in part on the received message (e.g., step 318 as shown in Fig. 5; paragraph [0053], “… When the list of the contents is browsed on the operation terminal (317) and an individual content is selected from the list (318), the server updates the latest display contents 112, and displays a thumbnail image, detailed contents information, or the like on a screen of the operation terminal (319)…  “).
Sukeda does not expressly disclose:
including a set of commands converted from a universal format defined by the computing device to a first format that corresponds to the first media playing element(paragraphs [0039-0040]; paragraph [0042]), and 
controlling, by the media receiver, how the selected first media playing element plays the referenced piece of content based on at least one command of the converted set of commands included in the received set of messages (paragraphs [0039-0040]).
At the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Mahajan systems and methods for managing multimedia operations in remote sessions in Sukeda’s content display device to improve the device with reasonable expectation that this would result in a content display device that could “facilitate effective communication between the server and client such that the user's media playback commands are executable on the client independent of platforms employed on the server and client” as suggested by Mahajan (paragraph [0014]). This method for improving the scroll bar control device of Sukeda was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mahajan.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sukeda and Mahajan to obtain the invention as specified in claim 17. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6, 7, 9-11, 13, 14 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Sukeda et al. (Hereinafter, Sukeda, US 2009/0172780 A1) in view of Mahajan et al. (Hereinafter, Mahajan, US 2009/0248802 A1).
Per claim 2, Sukeda discloses the medium of claim 1, but does not expressly disclose wherein the set of commands included in the received set of messages is recognizable by the first media playing element.  
Mahajan discloses wherein the set of commands included in the received set of messages is recognizable by the first media playing element (paragraph [0013];  … For example, in the present example the collaboration media abstraction layer 130 can abstract or genericize the media playback commands specific to media platform 122.  The genericized media playback commands can then be translated into media playback commands specific to the client's media platform 126. “).  
  At the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Mahajan systems and methods for managing multimedia operations in remote sessions in Sukeda’s content display device to improve the device with reasonable expectation that this would result in a content display device that could “facilitate effective communication between the server and client such that the user's media playback commands are executable on the client independent of platforms employed on the server and client” as suggested by Mahajan (paragraph [0014]). This method for improving the scroll bar control device of Sukeda was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mahajan.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sukeda and Mahajan to obtain the invention as specified in claim 2. 
Per claim 3, Sukeda and Mahajan disclose the medium of claim 2, wherein the set of commands is converted via an API adapter (Mahajan, e.g., RTS abstraction module 210 as shown in Fig. 2) to be recognizable by the first media playing element, the set of commands being converted based on a determination that the first media playing element application
Per claim 4, Sukeda discloses the medium of claim 1, but does not expressly disclose wherein the set of commands is defined in a universal format and converted to a particular format recognizable by the first media playing element.  
Mahajan discloses wherein the set of commands is defined in a universal format and converted to a particular format recognizable by the first media playing element (paragraph [0013]; paragraph [0022], “ … For example, in the present example the collaboration media abstraction layer 130 can abstract or genericize the media playback commands specific to media platform 122.  The genericized media playback commands can then be translated into media playback commands specific to the client's media platform 126. “).  
  At the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Mahajan systems and methods for managing multimedia operations in remote sessions in Sukeda’s content display device to improve the device with reasonable expectation that this would result in a content display device that could “facilitate effective communication between the server and client such that the user's media playback commands are executable on the client independent of platforms employed on the server and client” as suggested by Mahajan (paragraph [0014]). This method for improving the scroll bar control device of Sukeda was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mahajan.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sukeda and Mahajan to obtain the invention as specified in claim 4. 
Per claim 6, Sukeda discloses the medium of claim 1, but does not expressly disclose wherein the received set of commands includes programming code associated with the first media playing element.  
Mahajan discloses wherein the received set of commands includes programming code (e.g., generic media operations 310A-310I as shown in Fig. 3) associated with the first media playing element (paragraph [0036]).  
  At the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Mahajan systems and methods for managing multimedia operations in remote sessions in Sukeda’s content display device to improve the device with reasonable expectation that this would result in a content display device that could “facilitate effective communication between the server and client such that the user's media playback commands are executable on the client independent of platforms employed on the server and client” as suggested by Mahajan (paragraph [0014]). This method for improving the scroll bar control device of Sukeda was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mahajan.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sukeda and Mahajan to obtain the invention as specified in claim 6. 
Per claim 7, Sukeda discloses the medium of claim 1, but does not expressly disclose wherein each media playing application
Mahajan discloses wherein each media playing element of the plurality of media playing applications is operable to play and/or control a corresponding type of media (paragraphs [0039-0040]).
  At the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Mahajan systems and methods for managing multimedia operations in remote sessions in Sukeda’s content display device to improve the device with reasonable expectation that this would result in a content display device that could “facilitate effective communication between the server and client such that the user's media playback commands are executable on the client independent of platforms employed on the server and client” as suggested by Mahajan (paragraph [0014]). This method for improving the scroll bar control device of Sukeda was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mahajan.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sukeda and Mahajan to obtain the invention as specified in claim 7. 
Per claim 9, Sukeda discloses the computerized system of claim 8, but does not expressly disclose wherein the set of commands in the universal format is included in the set of messages communicated from the computing device.  
Mahajan discloses wherein the set of commands in the universal format is included in the set of messages communicated from the computing device (paragraphs [0039-0040]; paragraph [0042]).
  At the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Mahajan systems and methods for managing 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sukeda and Mahajan to obtain the invention as specified in claim 9. 
Per claim 10, Sukeda and Mahajan disclose the computerized system of claim 9, wherein the converted set of commands in the first format is included in the received set of messages (Mahajan, paragraph [0022]; paragraphs [0039-0040]; paragraph [0042]).  
Per claim 11, Sukeda discloses the computerized system of claim 8, but does not expressly wherein the computerized system is configured to convert the set of commands from the universal format to the first format based on the piece of content being associated with the first media playing element.  
Mahajan discloses wherein the set of commands in the universal format is included in the set of messages communicated from the computing device (paragraphs [0039-0040]; paragraph [0042]).
  At the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Mahajan systems and methods for managing multimedia operations in remote sessions in Sukeda’s content display device to improve 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sukeda and Mahajan to obtain the invention as specified in claim 11. 
Per claim 13, Sukeda discloses the computerized system of claim 8, but does not expressly disclose wherein the converted set of commands includes programming code associated with the first media playing element.
Mahajan discloses wherein the converted set of commands includes programming code associated with the first media playing element (e.g., generic media operations 310A-310I as shown in Fig. 3) associated with the first media playing element (paragraph [0036]).  
  At the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Mahajan systems and methods for managing multimedia operations in remote sessions in Sukeda’s content display device to improve the device with reasonable expectation that this would result in a content display device that could “facilitate effective communication between the server and client such that the user's media playback commands are executable on the client independent of platforms employed on the server and client” as suggested by Mahajan (paragraph [0014]). This 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sukeda and Mahajan to obtain the invention as specified in claim 13. 
Per claim 14, Sukeda discloses the computerized system of claim 8, but does not expressly disclose wherein the set of commands converted to the first format is recognizable to the first media playing element.  
Mahajan discloses wherein the set of commands converted to the first format is recognizable to the first media playing element (paragraph [0013]; paragraph [0022], “ … For example, in the present example the collaboration media abstraction layer 130 can abstract or genericize the media playback commands specific to media platform 122.  The genericized media playback commands can then be translated into media playback commands specific to the client's media platform 126. “).  
  At the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Mahajan systems and methods for managing multimedia operations in remote sessions in Sukeda’s content display device to improve the device with reasonable expectation that this would result in a content display device that could “facilitate effective communication between the server and client such that the user's media playback commands are executable on the client independent of platforms employed on the server and client” as suggested by Mahajan (paragraph [0014]). This method for improving the scroll bar control device of Sukeda was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mahajan.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sukeda and Mahajan to obtain the invention as specified in claim 14. 
Per claim 18, Sukeda and Mahajan disclose the method of claim 17, wherein the media receiver is coupled to a display, and the media receiver controls how the selected first media playing application plays the referenced piece of content via the display (Sukeda, paragraph [0015]; paragraph [0046]; paragraph [0053], “… On the operation terminal, the thumbnail and a description of the contents are browsed (320), and the playback status and the volume are adjusted when necessary (321).  When the operation terminal sends a command to change the playback status and the volume, the server updates a value of the data 113 with respect to the playback status and the volume (322) ...   “; paragraph [0059], “… When operation of changing playback status and adjustment of the volume are performed on this screen, a command is sent to the server so that contents playback in the display terminal is controlled.  “; paragraph [0060]).  
 Per claim 19, Sukeda and Mahajan disclose the method of claim 17, wherein the server system is configured to convert the set of commands from the universal format to the first format based on the piece of content being associated with the first media playing element (Mahajan, paragraph [0022]; paragraphs [0039-0040]; paragraph [0042]).  
Per claim 20, Sukeda and Mahajan disclose the method of claim 17, wherein the set of commands in the universal format is included in the set of messages .  
Response to Arguments
Applicant's arguments filed 3 March 2020 have been fully considered but they are not persuasive. 
Rejections based on 35 U.S.C. § 102
On page 1 of Applicant’s remarks, Applicant argues that Sukeda fails to describe, among other things, “...the received set of messages referencing a piece of content associated with a first media playing application of a plurality of media playing applications, and including a set of commands that corresponds to the first media playing application” and “selecting the first media playing application from the plurality of media playing applications based at least in part on the received message” as similarly recited in amended independent claims 1, 8, and 15.
The Examiner disagrees since Sukeda discloses 
receiving a set of messages from the other computing device based on the provided unique identifier (paragraph [0052], “…When the QR Code is read using the operation terminal (mainly, mobile phone) (303), and the operation terminal accesses the URL for registration with an identification code of the operation terminal itself being attached (304), the server receives the display terminal ID and the terminal identification code of the operation terminal, and starts registration processing... “), the received set of messages referencing a piece of content associated with a first media playing application of a plurality of media playing applications (e.g., data 112 as shown in Fig. 3; The data 112 with respect to the latest display contents/list is data for storing the contents and list to be displayed by each display terminal together with a mode to display.  The data 112 includes information, such as a display mode 161 whether to display a single content or a list display, an ID 162 of the display terminal, an ID (or arrangement) 163 of the contents to be displayed, a search condition and keyword 164 inputted from the operation terminal (when needed), and a date and time of update 165.  Metadata 170 of each content is referred to from the content ID 163.  The metadata 170 includes a reference 175 to a content body 177 and variety of information related to the content … “; Examiner’s Note:  Data 112 includes Content ID 163 having content metadata 170 referencing a piece of content associated with a first media playing application of a plurality of media playing applications, i.e., the content body 177 referenced by contents URL 175.  See Fig. 3.  As cited in paragraph [0050], “ …The metadata 170 includes a reference 175 to a content body 177 and variety of information related to the content …. “), and including a set of commands that corresponds to the first media playing application(e.g., data 113 as shown in Fig. 3; paragraph [0050], “…The data 113 includes an ID 181 of the display terminal and information such as a displayed state 182, a volume 183, a date and time of update 184, etc., and defines the playback status and volume of each display terminal.   “; paragraph [0053], “ ...When the operation terminal sends a command to change the playback status and the volume, the server updates a value of the data 113 with respect to the playback status and the volume (322)…
selecting the first media playing application from the plurality of media playing applications based at least in part on the received message (e.g., step 318 as shown in Fig. 5; paragraph [0053], “… When the list of the contents is browsed on the operation terminal (317) and an individual content is selected from the list (318), the server updates the latest display contents 112, and displays a thumbnail image, detailed contents information, or the like on a screen of the operation terminal (319)…  “); and
 controlling how the selected first media playing application plays the referenced piece of content based on at least one command of the set of commands included in the received set of messages (paragraph [0015]; paragraph [0046]; paragraph [0053], “… On the operation terminal, the thumbnail and a description of the contents are browsed (320), and the playback status and the volume are adjusted when necessary (321).  When the operation terminal sends a command to change the playback status and the volume, the server updates a value of the data 113 with respect to the playback status and the volume (322) ...   “; paragraph [0059], “… When operation of changing playback status and adjustment of the volume are performed on this screen, a command is sent to the server so that contents playback in the display terminal is controlled.  “; paragraph [0060]).  
The Examiner broadly and reasonably interprets the application or web site claimed by the Applicant to be analogous to the content body 177 disclosed by Sukeda.  Sukeda discloses a contents URL 175 referencing the content body 177. Thus, Sukeda 
Rejections based on 35 U.S.C. § 103
Applicant argues that “Mahajan fails to cure the deficiencies of Sukeda because Mahajan fails to teach each and every feature recited in the claims.”
The Examiner disagrees since Sukeda does describe each and every feature recited in the independent claims as discussed above.  
In summary, the Examiner maintains the rejection of claims 1-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173